As filed with the Securities and Exchange Commission onOctober 4,2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 149 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 153 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on October 11, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating October 11, 2013 as the new effective date for Post-Effective Amendment No. 98 to the Registration Statement filed on February 4, 2013 for the CV Sector Rotational Fund. Previously, the filing of Post-Effective Amendment No. 108 delayed the effective date until April 29, 2013, Post-Effective Amendment No 110 delayed the effective date until May 13, 2013, Post-Effective Amendment No 114 delayed the effective date until May 28, 2013, Post-Effective Amendment No 119 delayed the effective date until June 10, 2013, Post-Effective Amendment No 123 delayed the effective date until July 10, 2013,Post-Effective Amendment No 127 delayed the effective date until July 31, 2013, Post-Effective Amendment No 133 delayed the effective date until August 16, 2013, Post-Effective Amendment No 140 delayed the effective date until August 30, 2013, Post-Effective Amendment No 141 delayed the effective date until September 6, 2013, Post-Effective Amendment No 142 delayed the effective date until September 12, 2013, Post-Effective Amendment No 143 delayed the effective date until September 19, 2013, Post-Effective Amendment No 144 delayed the effective date until September 27, 2013, and Post-Effective Amendment No 145 delayed the effective date until October 4, 2013. This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 98 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this4th day of October, 2013. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee October 4, 2013 Jack E. Brinson * Trustee and Chairman October 4, 2013 James H. Speed, Jr. * Trustee October 4, 2013 J. Buckley Strandberg * Trustee October 4, 2013 Michael G. Mosley * Trustee October 4, 2013 Theo H. Pitt, Jr. * President, RiskX Funds October 4, 2013 D.J. Murphey * Treasurer, RiskX Funds October 4, 2013 Julie M. Koethe * President, Roumell Opportunistic Value Fund October 4, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund October 4, 2013 Craig L. Lukin * President and Treasurer, October 4, 2013 Mark A. Grimaldi The Sector Rotation Fund * President and Treasurer, October 4, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds October 4, 2013 J. Philip Bell * Treasurer, Crescent Funds October 4, 2013 Walter B. Todd, III * President, Arin Funds October 4, 2013 Joseph J. DeSipio * Treasurer, Arin Funds October 4, 2013 Lawrence H. Lempert * President, October 4, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, October 4, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, October 4, 2013 Steven M. MacNamara Horizons West Multi-Strategy Hedged Income Fund * Treasurer of the CV Sector Rotational Fund and October 4, 2013 Brenda A. Smith Horizons West Multi-Strategy Hedged Income Fund, and CV Sector Rotational Fund; President and Treasurer of CV Asset Allocation Fund, Caritas All-Cap Growth Fund, and Presidio Multi-Strategy Fund /s/ T. Lee Hale, Jr. T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy, Chief Compliance Officer and Assistant Treasurer of the Trust October 4, 2013 * By: /s/ A. Vason Hamrick Dated: October 4, 2013 A. Vason Hamrick, Secretary and Attorney-in-Fact
